Exhibit 10.1

CREDIT AGREEMENT

THIS AGREEMENT dated as of June 28, 2010 is between:

DALEA PARTNERS, LP, an Oklahoma limited partnership, having an office at 4801
Gaillardia Parkway, Suite 225, Oklahoma City, Oklahoma 73142

(the “Lender”)            

AND:

TRANSATLANTIC PETROLEUM LTD., a limited exempted company incorporated in the
Islands of Bermuda having an office at 5910 N. Central Expressway, Suite 1755
Dallas, Texas 75206

(the “Borrower”)            

RECITALS

A. The Borrower has entered into that certain Memorandum of Understanding dated
May 4, 2010, (the “MOU”), with Zorlu Enerji Elektrik Uretim A.S. (“Zorlu”)
setting forth the principles of agreements of the parties with respect to the
proposed acquisition by the Borrower or one or more of its subsidiaries of the
shares of (i) Amity Oil International Pty. Ltd. (“Amity”), and (ii) Zorlu
Petrogas Petrol Gaz ve Petrokimya Urunleri Insaat Sanayi ve Ticaret A.S.
(“Petrogas” and together with Amity, the “Targets”).

B. To facilitate the consummation of the acquisitions that are the subject of
the MOU (the “Transaction”) and to further the general corporate purposes of the
Borrower, the Lender has agreed to lend to the Borrower and the Borrower has
agreed to borrow from the Lender in multiple advances the aggregate principal
amount of up to the Committed Amount (as defined below), on the terms and
subject to the conditions of this Agreement.

AGREEMENTS

For good and valuable consideration, the receipt and sufficiency of which each
party acknowledges, the parties agree as follows:

1. Definitions. In this Agreement:

(a) Adjustment Date has the meaning set forth in paragraph 5.

(b) Amity has the meaning set forth in recital A;



--------------------------------------------------------------------------------

(c) Business Day means a day which is not a Saturday, Sunday or a day on which
commercial banks in the State of Texas are authorized or required to be closed;

(d) Committed Amount means USD $100,000,000;

(e) Commitment Termination Date means September 1, 2010.

(f) Disclosure Record has the meaning set forth in clause (g) of paragraph 8;

(g) Event of Default has the meaning set forth in paragraph 11;

(h) Ex-Im Financing means all debt and obligations of the Borrower or any of its
Subsidiaries under a loan or credit facility guaranteed by The Export-Import
Bank of the United States of America.

(i) Exchanges means the Toronto Stock Exchange and the NYSE Amex exchange.

(j) LIBOR Rate means a rate of interest equal to the three month London
interbank offered rate as published in the “Money Rates” section of The Wall
Street Journal on the Business Day immediately preceding (i) the date of the
Initial Advance, and (ii) each Adjustment Date (or, if such source is not
available, such alternate third party reporting source as reasonably determined
by the Lender).

(k) Maturity Date has the meaning set forth in paragraph 4;

(l) Mitchell Family means N. Malone Mitchell, 3rd or his immediate family
members, and entities owned and controlled by N. Malone Mitchell, 3rd and his
immediate family members.

(m) MOU has the meaning set forth in recital A;

(n) Indemnitee has the meaning set forth in paragraph 14;

(o) Initial Advance has the meaning set forth in paragraph 2;

(p) Loan means the loan to be made by the Lender to the Borrower pursuant to
paragraph 2;

(q) Maximum Rate has the meaning set forth in paragraph 23;

(r) Note has the meaning set forth in paragraph 2;

(s) Outstanding Balance has the meaning set forth in paragraph 4(a);

(t) Petrogas has the meaning set forth in recital A;

 

2



--------------------------------------------------------------------------------

(u) Senior Debt means all debt and obligations incurred by the Borrower and its
Subsidiaries under than certain $250,000,000 Credit Agreement dated December 21,
2009, among DMLP, Ltd., Talon Exploration, Ltd., TransAtlantic Turkey, Ltd., and
Petroleum Exploration Mediterranean International Pty. Ltd., as borrowers, and
Incremental Petroleum (Selmo) Pty. Ltd., TA-Worldwide, TransAtlantic Petroleum
(USA) Corp., and the Borrower, as guarantors, Standard Bank PLC, as LC Issuer,
Administrative Agent, Collateral Agent, and Technical Agent, and the lenders
party thereto (as amended, restated, increased, extended or replaced from time
to time).

(v) Subsequent Advance has the meaning set forth in paragraph 2;

(w) Subsidiaries means, with respect to the Borrower, any corporation of which
at least a majority of the outstanding shares to which there is attached voting
power under ordinary circumstances to elect a majority of the board of directors
of such corporation, shall at the relevant time be owned directly or indirectly
by the Borrower, one or more Subsidiaries of the Borrower, or any combination
thereof, and “Subsidiary” shall mean any one of them;

(x) TA-Worldwide means TransAtlantic Worldwide, Ltd., a company incorporated in
the Commonwealth of the Bahamas, and a Subsidiary of the Borrower;

(y) Transaction has the meaning set forth in recital B; and

(z) Zorlu has the meaning set forth in recital A.

2. The Loan. Subject to and upon the fulfilment of the conditions precedent
contained in paragraph 7 of this Agreement, the Lender will advance to the
Borrower in multiple advances the aggregate principal amount of up to the
Committed Amount. Notwithstanding anything to the contrary, the Loan shall be
denominated (and deemed made) in U.S. Dollars and the Outstanding Balance shall
be denominated, calculated and determined in U.S. Dollars, and shall be prepaid
or paid when due in U.S. Dollars. The initial advance under the Loan (the
“Initial Advance”) shall be no less than $50,000,000. Further advances under the
Loan (each, a “Subsequent Advance”) shall be in multiples of $5,000,000. For any
such advance, the Borrower shall provide written notice to the Lender and the
Lender shall, if satisfied that all conditions hereunder have been met, provide
the Borrower with such advance within three (3) Business Days. The Lender’s
commitment to make the Loan shall expire at 5:00 pm Dallas, Texas time on the
Commitment Termination Date. The Initial Advance and each Subsequent Advance
will be evidenced by the promissory note in the form attached hereto as Exhibit
A (the “Note”).

3. Use of Proceeds. The Borrower covenants and agrees with the Lender that the
proceeds of the Loan will be used by the Borrower to fund the consummation of
the Transaction (in one or more series of closings) by the Borrower and by
TA-Worldwide, and to fund the costs and expenses associated therewith, and for
general corporate purposes of the Borrower and its Subsidiaries.

 

3



--------------------------------------------------------------------------------

4. Term, Prepayment and Payments Generally

(a) The aggregate unpaid principal amount of the Loan, together with all accrued
but unpaid interest and other costs, expenses or charges payable hereunder from
time to time (collectively the “Outstanding Balance”), will be immediately due
and payable by the Borrower to the Lender on the earliest of:

 

  (i) the date that is one year from the date of the Initial Advance (the
“Maturity Date”); and

 

  (ii) the occurrence of an Event of Default and a demand for payment by the
Lender pursuant to paragraph 12 below.

(b) If after the making of the Loan, or any portion thereof, the Borrower or any
of its Subsidiaries close one or more debt financings (other than the Senior
Debt, any Ex-Im Bank Financing, any loans obtained in the ordinary course of
business and secured by a purchase money security interest, or any equipment
leases entered into in the ordinary course of business), the Borrower will
promptly pay or cause to be paid to the Lender all proceeds from such financing,
net of reasonable transaction and financing costs, up to the full amount of the
Outstanding Balance, to be applied to the repayment of the Loan. If after the
making of the Loan, or any portion thereof, the Borrower issues additional
equity interests, the Borrower will promptly pay or cause to be paid to the
Lender (i) all proceeds of any equity issuance received from the Mitchell
Family, and (ii) all proceeds of any equity issuance in excess of $75,000,000
(excluding any proceeds received from the Mitchell Family), net of reasonable
transaction costs in each case, up to the full amount of the Outstanding
Balance, to be applied to the repayment of the Loan.

(c) The Borrower may prepay the Loan in whole at any time before maturity,
without penalty.

(d) All payments to be made by the Borrower will be made without deduction for
any counterclaim, defence, recoupment or setoff and free and clear, and without
deduction for, or withholding of any and all taxes (other than taxes upon net
income of the Lender imposed by the United States of America and the State of
Oklahoma). If the Borrower is required by law to deduct or withhold any taxes
(other than taxes upon the net income of the Lender imposed by the United States
of America or the State of Oklahoma) from payments due hereunder, the amount
payable by the Borrower to the Lender shall be increased as necessary so that
after making all required deductions and withholdings, the Lender receives the
amount it would have received had there been no deduction or withholding, and
the Borrower shall pay the full amount required to be deducted or withheld to
the appropriate taxing authority.

(e) Amounts prepaid or repaid under this Credit Agreement may not be
re-borrowed.

 

4



--------------------------------------------------------------------------------

5. Interest. Interest will accrue on the Outstanding Balance from time-to-time
outstanding during the period from the date the Initial Advance is made to the
date the entire Outstanding Balance is repaid, at the LIBOR Rate plus 2.50% per
annum (the “Contract Rate”). The Contract Rate will be adjusted on the first day
of each month (the “Adjustment Date”) and remain fixed until the next Adjustment
Date. The Borrower will pay all accrued interest monthly in arrears on the last
day of each month, and at any time principal is due and payable as provided in
paragraph 4(a).

6. Warrants. For each $1,000,000 in principal amount advanced under the Loan,
the Borrower will issue to the Lender 100,000 common share purchase warrants to
acquire the Borrower’s common shares. All warrants will be issued on the earlier
to occur of (a) the date that the Committed Amount is fully advanced by the
Lender, and (b) the Commitment Termination Date. The warrants will have an
expiration of three years from the date of issuance with a strike price of $6.00
per share. The warrants shall be issued to Lender in substantially the form
attached hereto as Exhibit B.

7. Conditions Precedent.

(a) Conditions Precedent to Making of the Initial Advance. As conditions
precedent to the making of the Initial Advance by the Lender:

 

  (i) the Borrower shall have delivered a certified copy of its directors’
resolutions authorizing the borrowing contemplated by this Agreement and the
execution and delivery of this Agreement, and all agreements, documents and
instruments referred to herein, together with an officer’s certificate,
certifying certain factual matters, in form and terms satisfactory to the
Lender;

 

  (ii) the Borrower shall have executed and delivered or caused to be executed
and delivered the Note;

 

  (iii) the Borrower shall have executed and delivered to the Lender an
officer’s certificate and other supporting documents satisfactory to Lender that
the conditions to closing the Transaction (or any part thereof) have been
satisfied and that the proceeds of the Initial Advance shall be used by the
Borrower to consummate the closing of the acquisition of Amity and/or Petrogas,
as contemplated by the terms of the MOU;

 

  (iv) the representations and warranties of the Borrower contained in paragraph
8 will be true and correct in all material respects and the Borrower will have
complied with all covenants required to be complied with by it under this
Agreement and all other documents delivered hereunder, prior to the making of
the Loan by the Lender;

 

  (v) the Lender will have completed and, in its sole and absolute discretion,
be satisfied with its due diligence review of the Borrower and its respective
properties and assets and will have received the approval of the Lender’s
general partner; and

 

5



--------------------------------------------------------------------------------

  (vi) the Lender will, in its sole and absolute discretion, be satisfied as to
the creditworthiness of the Borrower and its Subsidiaries.

(b) Conditions Precedent to the Making of any Subsequent Advance. As conditions
precedent to the making of any Subsequent Advance by the Lender:

 

  (i) the representations and warranties of the Borrower contained in paragraph
8 will be true and correct in all material respects and the Borrower will have
complied with all covenants required to be complied with by it under this
Agreement and all other documents delivered hereunder, prior to the making of
the Subsequent Advance by the Lender;

 

  (ii) if the Subsequent Advance is to be used to consummate the Transaction,
the Borrower shall have executed and delivered to the Lender an officer’s
certificate and other supporting documents satisfactory to the Lender that the
conditions to closing the Transaction (or any part thereof) have been satisfied
and that the proceeds of the Subsequent Advance shall be used by the Borrower to
consummate the closing of the acquisition of Amity and/or Petrogas, as
contemplated by the terms of the MOU; and

 

  (iii) there shall have been no adverse material change in the business,
operations, assets or ownership of the Borrower since the Initial Advance.

The Lender’s commitment to make the Initial Advance or any Subsequent Advance
shall automatically terminate on the Commitment Termination Date regardless of
whether the above conditions precedent have not been satisfied or waived, and no
further amounts may be advanced by the Lender in respect of the Loan after the
Commitment Termination Date.

8. Representations and Warranties of the Borrower. The Borrower represents and
warrants to the Lender as follows:

(a) the Borrower exists as a corporation under the laws of the Islands of
Bermuda, and has not discontinued or been dissolved under any applicable laws
and is in good standing with respect to the filing of annual reports and all
other such requirements pursuant to the laws thereof;

(b) the Borrower has the power and authority to (i) carry on its businesses as
now being conducted and is licensed or registered or otherwise qualified in all
jurisdictions wherein the nature of its assets or the business transacted by it
makes such licensing, registration or qualification necessary, (ii) acquire,
own, hold, lease and mortgage or grant security in its assets including real
property and personal property and (iii) enter into and perform its obligations
under this Agreement and all other documents or instruments delivered hereunder;

(c) this Agreement and all ancillary instruments or documents issued, executed
and delivered hereunder by the Borrower have been duly authorized by all
necessary action of the Borrower and each constitutes or will constitute a
legal, valid and binding obligation of the Borrower, enforceable against the
Borrower, in accordance with their terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium and other similar laws affecting the
rights and remedies of creditors and to the general principles of equity;

 

6



--------------------------------------------------------------------------------

(d) neither the Borrower nor any Subsidiary is in breach of or in default under
any obligation in respect of borrowed money, and the execution and delivery of
this Agreement and all ancillary instruments or documents issued and delivered
hereunder or thereunder, and the performance of the terms hereof and thereof
will not be, or result in, a violation or breach of, or default under, the
Borrower’s or any Subsidiary’s charter documents, any law, judgment, agreement
or instrument to which they are a party or may be bound;

(e) execution, delivery and performance of this Agreement and all other
documents and instruments contemplated hereby, including the documents to be
entered into pursuant to paragraph 6 of this Agreement, will not constitute a
breach or default under or in respect of any agreement to which the Borrower is
bound, and no consent, filing, authorization, approval or other action is
prudent or necessary under the terms of any such agreement to proceed with the
transactions contemplated herein;

(f) no litigation or administrative proceedings before any court or governmental
authority are presently ongoing, or have been threatened in writing, or to the
best of the Borrower’s knowledge are pending, against the Borrower, any
Subsidiary or any of their respective properties or assets or affecting any of
their respective properties or assets which could have a material adverse effect
on their respective business, properties or assets;

(g) the Borrower or each Subsidiary, as the case may be, are the legal and
beneficial owner of the interests in the properties, business and assets
referred to in the information circulars, prospectuses, annual information
forms, offering memoranda, financial statements, material change reports and
news releases filed with the Exchanges and the securities regulatory authority
or commission in each of the jurisdictions in which the Borrower is a reporting
issuer on or during the twelve (12) months preceding the date hereof, and any
other disclosure materials provided to the Lender and its advisers in
conjunction with this transaction (collectively, the “Disclosure Record”), as
being owned by the Borrower or such Subsidiary and has a valid right to acquire
all interests in properties, business and assets referred to in the Disclosure
Record as being subject to options or other rights to acquire the same, and any
and all agreements pursuant to which the Borrower and each Subsidiary, as the
case may be, holds or will hold any such interests, options or rights in
property, business or assets are in good standing in all material respects under
the applicable statutes and regulations of the jurisdictions in which they are
situated;

(h) except as disclosed to the Lender in writing prior to the date of this
Agreement, there has been no material adverse change (actual, contemplated or
threatened) in the property, assets, business or operations of the Borrower or
any Subsidiary within the past twelve (12) months, except as disclosed in the
Disclosure Record and there has been no such material adverse change since
December 31, 2009;

 

7



--------------------------------------------------------------------------------

(i) the Disclosure Record is complete and accurate in all material respects and
omits no facts, the omission of which makes the Disclosure Record, or any
particulars therein, misleading, misrepresentative or incorrect in any material
respect;

(j) the Borrower and to the best of the Borrower’s knowledge each Subsidiary,
has conducted and is conducting its businesses in material compliance with all
applicable laws, bylaws, rules and regulations of each jurisdiction in which its
businesses are now carried on and hold all licenses, registrations, permits,
consents or qualifications (whether governmental, regulatory or otherwise)
required in order to enable its businesses to be carried on as now conducted or
as proposed to be conducted, and all such licenses, registrations, permits,
consents and qualifications are valid and subsisting and in good standing and
neither the Borrower nor any Subsidiary has received any notice of proceedings
relating to the revocation or modification of any such licenses, registrations,
permits, consents or qualifications which, if the subject of an unfavourable
decision, ruling or finding, would materially adversely affect the condition of
such businesses, operations, condition (financial or otherwise) or income of the
Borrower or any such Subsidiary, as the case may be;

(k) no order ceasing or suspending trading in securities of the Borrower or
prohibiting the sale or trading of securities by the Borrower has been issued
and no proceedings for this purpose have been instituted, are pending,
contemplated or threatened;

(l) no taxation authority has asserted or, to the best of the Borrower’s
knowledge, has threatened to assert any assessment, claim or liability for taxes
due or to become due in connection with any review or examination of the tax
returns of the Borrower or any Subsidiary filed for any year which would have
material adverse effect on the assets, properties, business, results of
operations, prospects or condition (financial or otherwise) of the Borrower or
any Subsidiary;

(m) neither the Borrower nor any Subsidiary is a party to any material contract
other than as disclosed in the Disclosure Record;

(n) except as disclosed to the Lender in writing prior to the date of this
Agreement, the Borrower and each Subsidiary owns its business, operations and
assets, as more particularly described in the Disclosure Record;

(o) all factual information previously or contemporaneously furnished to the
Lender by or on behalf of the Borrower for purposes of or in connection with
this Agreement or any transaction contemplated hereby, is true and accurate in
every material respect and such information is not incomplete by the omission of
any material fact necessary to make such information not misleading; and

(p) after giving effect to the Transactions and the loans contemplated in this
Agreement, the Borrower and each Subsidiary are generally able to pay their
debts as they come due.

 

8



--------------------------------------------------------------------------------

9. Affirmative Covenants of the Borrower. The Borrower covenants and agrees that
so long as any monies will be outstanding under this Agreement, it shall:

(a) at all times maintain its existence and the existence of all of its
Subsidiaries, provided that Subsidiaries of the Borrower may enter into
intercompany mergers with other Subsidiaries of the Borrower;

(b) duly perform its obligations under this Agreement, and all other agreements
and instruments executed and delivered hereunder or thereunder;

(c) carry on and conduct its business in a proper business-like manner in
accordance with good business practice and will keep or cause to be kept proper
books of account in accordance with generally accepted accounting principles;

(d) at all times comply with all applicable laws, except such voluntary
non-compliance as shall, in its good faith business judgment, not have a
material adverse effect on the business of the Borrower or any Subsidiary, taken
as a whole;

(e) at all times maintain any material contracts in good standing and fulfill
all obligations thereunder, and immediately notify the Lender of any facts or
circumstances which may arise which could constitute a default thereunder and
give rise to a right of termination under either such agreement, and take all
steps as may be prudent or necessary to rectify or cure any such default;

(f) pay and discharge promptly when due, all taxes, assessments and other
governmental charges or levies imposed upon it or upon its properties or assets
or upon any part thereof, as well as all claims of any kind (including claims
for labour, materials and supplies) which, if unpaid, would by law become a
lien, charge, trust or other claims upon any such properties or assets;
provided, however, that the Borrower shall not be required to pay any such tax,
assessment, charge or levy or claim if the amount, applicability or validity
thereof shall currently be contested in good faith by appropriate proceedings
and if the Borrower shall have set aside on its books the reserve the extent
required by generally accepted accounting principles in an amount which is
reasonably adequate with respect thereto;

(g) promptly furnish and give to the Lender such reports, certificates,
financial statements, and such other information with respect to the Borrower as
the Lender may reasonably request from time to time during the term of this
Agreement;

(h) provide the Lender with written notice of any proposed financing made by or
to the Borrower concurrently with, but not prior to, public disclosure of such
financing; and

(i) furnish and give to the Lender (if such is the case) notice that an Event of
Default has occurred and, if applicable, is continuing or notice in respect of
any event which would constitute an Event of Default hereunder and specifying
the nature of same.

 

9



--------------------------------------------------------------------------------

10. Negative Covenants of the Borrower. The Borrower covenants and agrees with
the Lender that the Borrower will not, and it will not permit any Subsidiary to,
without first obtaining the written consent of the Lender (which consent the
Lender will be free to withhold in its sole and absolute discretion):

(a) make, give, create or permit or attempt to make, give or create any
mortgage, charge, lien or encumbrance over any assets of the Borrower or any
Subsidiary other than in connection with the Senior Debt, the Ex-Im Financing,
or purchase money security interests and equipment leases entered into in the
ordinary course of business;

(b) change the name of the Borrower or its jurisdiction of organization;

(c) in respect of itself, declare or provide for any dividends or other payments
or distributions (whether in cash, assets or indebtedness) based on share
capital;

(d) redeem or purchase any of its shares;

(e) make or permit any sale of or disposition of any substantial or material
part of its business, assets or undertaking, or that of any Subsidiary,
including its interest in the shares or assets of any Subsidiary outside of the
ordinary course of business;

(f) save and except for purchase money security interests and equipment leases
entered into in the ordinary course of business, borrow or cause or permit any
Subsidiary to borrow money from any person other than pursuant to the Senior
Debt or any Ex-Im Financing, or in a financing with the Lender, without first
obtaining and delivering to the Lender a duly signed assignment and postponement
of claim by such person in favour of the Lender, in form and terms satisfactory
to the Lender;

(g) in respect of itself or any Subsidiary, pay out or permit the payment out of
any shareholders loans or other indebtedness to non-arm’s length parties; or

(h) in respect of itself or any Subsidiary, guarantee or permit the guarantee of
the obligations of any other person, directly or indirectly, except in the
ordinary course of business.

11. Events of Default. Each and every one of the events set forth in this
paragraph will be an event of default (“Event of Default”):

(a) if the Borrower fails to make any payment of principal or interest when due
hereunder, and such failure continues for two (2) Business Days;

 

10



--------------------------------------------------------------------------------

(b) if the Borrower or any Subsidiary defaults in observing or performing any
term, covenant or condition of this Agreement, the warrants contemplated by
paragraph 6 or any other loan document delivered hereunder or in connection
herewith, other than the payment of monies as provided for in subparagraph
(a) hereof, on its part to be observed or performed and such failure continues
for ten (10) Business Days;

(c) if any of the Borrower’s or any Subsidiary’s representations, warranties or
other statements in this Agreement or any other document delivered hereunder or
in connection with the Loan were at the time given false or misleading in any
material respect;

(d) if the Borrower or any Subsidiary, either directly or indirectly through any
Subsidiary, ceases or threatens to cease to carry on business;

(e) if any order is made or issued by a competent regulatory authority
prohibiting the trading in shares of the Borrower or any successor thereof, or
if the Borrower’s common shares are suspended or de-listed from trading on any
stock exchange;

(f) if, in the reasonable opinion of the Lender, an adverse material change
occurs in the financial condition of the Borrower and its Subsidiaries, taken as
a whole;

(g) if the Lender in good faith and on commercially reasonable grounds believes
that the ability of the Borrower to pay any of the Outstanding Balance to the
Lender or to perform any of the covenants contained in this Agreement is
impaired in any material respect;

(h) if the Borrower or any Subsidiary petitions or applies to any tribunal for
the appointment of a trustee, receiver or liquidator or commences any
proceedings under any bankruptcy, insolvency, readjustment of debt or
liquidation law of any jurisdiction, whether now or hereafter in effect;

(i) if any petition or application for appointment of a trustee, receiver or
liquidator is filed, or any proceedings under any bankruptcy, insolvency,
readjustment of debt or liquidation law are commenced, against the Borrower or
any Subsidiary which is not opposed by the Borrower or any such Subsidiary in
good faith, or an order, judgment or decree is entered appointing any such
trustee, receiver, or liquidator, or approving the petition in any such
proceeding; or

(j) if there is any change of control of the Borrower (“control” being defined
as ownership of or control or direction over, directly or indirectly, 20% or
more of the outstanding voting securities of the Borrower).

12. Effect of Event of Default. If any one or more of the Events of Default
occur or occurs and is or are continuing, the Lender may, without limitation in
respect of any other rights it may have in law or pursuant to this Agreement or
any other document or instrument delivered hereunder, demand immediate payment
of all monies owing hereunder; provided, however, that in the event an Event of
Default of the type referred to in clause (h) or clause (i) occurs, all monies
due hereunder shall automatically, without any demand or any other action by the
Lender or any other person or entity, become due and payable.

 

11



--------------------------------------------------------------------------------

13. Legal Fees. The Borrower shall pay the legal fees and other costs, charges
and expenses (including due diligence expenses) of and incidental to the
preparation, execution and completion of this Agreement and the warrant
documents executed pursuant hereto.

14. Indemnity. The Borrower agrees to indemnify and save harmless the Lender and
each of its directors, officers, employees, attorneys and agents (each being
referred to as an “Indemnitee”) from and against all liabilities, claims,
losses, damages and expenses including the fees, charges and disbursements of
any counsel for any Indemnitee), incurred by any Indemnitee or asserted against
any Indemnitee by any third party or by the Borrower arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement and any other agreement or instrument contemplated hereby or thereby,
the performance by the parties hereto of their respective obligations hereunder
or thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) the Loan or the use of proposed use of the proceeds thereof,
(iii) any actual or alleged presence or release of hazardous materials on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any environmental liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
of the Borrower’s Subsidiaries, directors, shareholders or creditors, and
regardless of whether any Indemnitee is a party thereto, IN ALL CASES, WHETHER
OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE,
CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses (x) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee or
(y) results from a claim brought by the Borrower against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other document executed pursuant hereto, if the Borrower has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent jurisdiction. All amounts due pursuant to this paragraph 14 shall
be payable upon demand.

15. Further Assurances. The Borrower will do, whether before or after the
occurrence of an Event of Default, all such acts and things and execute and
deliver all such documents, deeds, transfers, assignments and instruments as the
Lender may require (a) to correct any material defect or error that may be
discovered in this Agreement or any other document or instrument executed or to
be executed pursuant hereto or in the execution, acknowledgement, filing or
recordation thereof, and (b) to do, execute, acknowledge, deliver, record, file,
and register or to take any and all such further acts, deeds, certificates,
assurances and other instruments as the Lender may reasonably require from time
to time in order to carry out more effectively the purposes of this Agreement.

 

12



--------------------------------------------------------------------------------

16. Notices. In this Agreement:

(a) any notice or communication required or permitted to be given under this
Agreement will be in writing and will be considered to have been given if
delivered by hand, transmitted by facsimile transmission or mailed by prepaid
registered post to the address or facsimile transmission number of each party
set out below:

 

  (i) if to the Lender:

Dalea Partners, LP

4801 Gaillardia Parkway, Suite 225

Oklahoma City, Oklahoma 73142

Attention: Mike Burnett

Fax No: (405) 286-1393

 

  (ii) if to the Borrower:

TransAtlantic Petroleum Ltd.

5910 N. Central Expressway, Suite 1755

Dallas, Texas 75206

Attention: Jeffrey S. Mecom

Fax No: (214) 265-4711

or to such other address or facsimile transmission number as any party may
designate in the manner set out above; and

(b) notice or communication will be considered to have been received:

 

  (i) if delivered by hand during business hours on a Business Day, upon receipt
by a responsible representative of the receiver, and if not delivered during
business hours, upon the commencement of business on the next Business Day;

 

  (ii) if sent by facsimile transmission during business hours on a Business
Day, upon the sender receiving confirmation of the transmission, and if not
transmitted during business hours, upon the commencement of business on the next
Business Day; and

 

  (iii)

if mailed by prepaid registered post upon the fifth (5th) Business Day following
posting; except that, in the case of a disruption or an impending or threatened
disruption in postal services every notice or communication will be delivered by
hand or sent by facsimile transmission.

17. Assignment. The Borrower acknowledges and agrees that the Lender may assign
all or part of the Loan, this Agreement and all agreements, documents or
instruments delivered hereunder to one or more assignees, free from any right of
set-off or counterclaim or equity, subject only to the Lender’s notification of
such assignment or assignments being given in writing to the Borrower.

 

13



--------------------------------------------------------------------------------

18. Agreement to Pay. Upon receipt of written notice and direction from the
Lender, the Borrower covenants and agrees to make all payments of interest,
principal and structuring fees due under this Agreement to the Lender or any
assignee, pro rata in accordance with their respective proportionate interests
in the Loan as set out in such written notice and direction, absent which all
such payments may be made to the Lender.

19. Enurement. This Agreement will enure to the benefit of and be binding upon
the parties hereto and their respective successors and permitted assigns.

20. Waivers. No failure or delay on the Lender’s part in exercising any power or
right hereunder will operate as a waiver thereof.

21. Remedies are Cumulative. The Lender’s rights and remedies hereunder are
cumulative and not exclusive of any rights or remedies at law or in equity.

22. Time. Time is of the essence of this Agreement and all documents or
instruments delivered hereunder.

23. Interest Rate Limitation. Notwithstanding anything to the contrary contained
in this Agreement, the Note or any other documents as instrument executed
pursuant to this Agreement, the interest paid or agreed to be paid hereunder or
thereunder shall not exceed the maximum rate of non-usurious interest permitted
by applicable law (the “Maximum Rate”). If the Lender shall receive interest in
an amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loan or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Lender exceeds the Maximum Rate, the Lender may, to the extent
permitted by applicable law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the obligations thereunder.

24. Invalidity. If at any time any one or more of the provisions hereof is or
becomes invalid, illegal or unenforceable in any respect under any law, the
validity, legality and enforceability of the remaining provisions hereof will
not in any way be affected or impaired thereby to the fullest extent possible by
law.

25. Governing Laws. This Agreement will be governed by and interpreted in
accordance with the laws of the State of Texas. The Borrower submits to the
non-exclusive jurisdiction of the Courts of the State of Texas and agrees to be
bound by any suit, action or proceeding commenced in such Courts and by any
order or judgment resulting from such suit, action or proceeding, but the
foregoing will in no way limit the right of the Lender to commence suits,
actions or proceedings based on this Agreement in any jurisdiction it may deem
appropriate.

26. Amendment. This Agreement supersedes all prior agreements and discussions
between the parties with respect to the subject matter set forth herein. This
Agreement may be varied or amended only by or pursuant to an agreement in
writing signed by the parties hereto.

 

14



--------------------------------------------------------------------------------

27. Exhibits. All Exhibits attached hereto will be deemed fully a part of this
Agreement.

28. Counterparts. This Agreement may be signed in one or more counterparts,
originally or by facsimile, each such counterpart taken together will form one
and the same agreement.

[Signatures on following page.]

 

15



--------------------------------------------------------------------------------

TO EVIDENCE THEIR AGREEMENT each of the parties has executed this Agreement as
of the date first above written.

 

DALEA PARTNERS, LP By:  

/s/ N. Malone Mitchell, 3rd

  N. Malone Mitchell, 3rd, Manager TRANSATLANTIC PETROLEUM LTD. By:  

/s/ Scott C. Larsen

  Scott C. Larsen, Executive Vice President